DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 10 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Alluboyina (US Pub # 20210103499).
With regards to claim 1, Alluboyina discloses a computer-implemented method of providing application consistent operations in a network, comprising: 
defining an application template specifying an application type for an application to be executed on the network ([0148] bundled application template); 
defining label selectors used by all resources of the application to select resources to be suspended during execution of the application and restarted after execution of the application ([0140] the bundled application may include provisioning that defines the sources for the bundle as a whole or for individual roles. [0142] may further include configuration parameters that define variables and settings for each of the bundle. [0176] execution of the instances for the roles may be restarted); 
marking the selected resources with prehook and posthook annotations to signal a suspension time and restart time for each respective selected resource ([0143] hooks for an action may include a pre-action hook, an action hook and a post action hook. Actions may include some or all of the stopping, starting, restarting, etc of bundled applications); and 
processing the application template to execute the application and perform resource suspension and restart according to the resource annotations ([0143, 0176] executing the action hooks for the bundled applications).
With regards to claim 2, Alluboyina further discloses:
wherein the prehook and posthook annotations provide entry points (hooks) for execution of appropriate program scripts to suspend and restart the respective resource during execution of the application ([0143, 0176] executing the action hooks for the bundled applications).
With regards to claim 5, Alluboyina further discloses:
wherein the application comprises a database application ([0137] database).
With regards to claim 6, Alluboyina further discloses:
wherein the database is one of a MySQL database or a MongoDB database ([0137] MongoDB database).
With regards to claim 10, Alluboyina discloses a computer-implemented method of providing application consistent backup operations in a network, comprising: 
defining an application template as a sequence of actions for application consistent backup of a database application ([0148] bundled application template. [0137] bundled application including a plurality of roles including a database), the application template having a type field specifying a database type for the application ([0137] Examples of roles include the roles used to implement multi-role applications such as CASSANDRA, HADOOP, SPARK, DRUID, SQL database, ORACLE database, MONGODB database), a label field identifying resources of the application to be suspended during execution of the backup application and restarted after execution of the backup application ([0140] the bundled application may include provisioning that defines the sources for the bundle as a whole or for individual roles. [0142] may further include configuration parameters that define variables and settings for each of the bundle. [0176] execution of the instances for the roles may be restarted);  
selecting, in a preprocessing phase, resources that match the application template label ([0140] defined resources part of the bundled applications); 
creating respective prehook and posthook annotations on the resources to begin and end a suspension phase of each corresponding resource ([0143] hooks for an action may include a pre-action hook, an action hook and a post action hook. Actions may include some or all of the stopping, starting, restarting, etc of bundled applications); and
processing, in a serialization phase, the prehook and posthook annotations in a specified order to generate a sequence of resources to be backed up ([0143, 0176] executing the action hooks for the bundled applications. [0273] an operation to create a backup copy).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alluboyina (US Pub # 20210103499) in view of Liang (U.S Pat # 11226857).
With regards to claim 3, Alluboyina further discloses:
wherein the respective resources are provided in a plurality of layers comprising an application-level top layer ([0137] orchestration layer implemented on bundled applications) and a node-level bottom layer ([0255] another orchestration layer includes providing services to Kubernetes nodes).
Alluboyina does not disclose however Liang discloses:
a middle layer ([Col. 11 lines 1-27] multi layer system),
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Alluboyina by the system of Liang to quiesce and unquiesce a multi layer container system in sequential order.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect faults in a multi-layer system. (Liang [Col. 2 lines 57-65]).
	With regards to claim 4, Alluboyina does not disclose however Liang discloses:
wherein the top layer resources are suspended before and restarted after the middle and bottom layer resources, and the middle layer resources are suspended before and restarted after the bottom layer resources ([Col. 11 lines 1-27] restart layer 9 (L9) then restart layer 8…).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Alluboyina by the system of Liang to quiesce and unquiesce a multi layer container system in sequential order.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect faults in a multi-layer system. (Liang [Col. 2 lines 57-65]).
With regards to claim 14, Alluboyina further discloses:
wherein the respective resources are provided in a plurality of layers comprising an application-level top layer ([0137] orchestration layer implemented on bundled applications) and a node-level bottom layer ([0255] another orchestration layer includes providing services to Kubernetes nodes).
Alluboyina does not disclose however Liang discloses:
a middle layer ([Col. 11 lines 1-27] multi layer system).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Alluboyina by the system of Liang to quiesce and unquiesce a multi layer container system in sequential order.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect faults in a multi-layer system. (Liang [Col. 2 lines 57-65]).
	With regards to claim 15, Alluboyina does not disclose however Liang discloses:
wherein the top layer resources are suspended before and restarted after the middle and bottom layer resources, and the middle layer resources are suspended before and restarted after the bottom layer resources ([Col. 11 lines 1-27] restart layer 9 (L9) then restart layer 8…).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Alluboyina by the system of Liang to quiesce and unquiesce a multi layer container system in sequential order.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect faults in a multi-layer system. (Liang [Col. 2 lines 57-65]).
	With regards to claim 16, Alluboyina discloses a method of quiescing and unquiescing a MySQL database ([0220] mysql database) application during a backup operation, comprising: 
providing a first script for quiescing the database application that starts a sequence of commands that first locks the database and puts it to sleep ([0058] quiesce all compute nodes associated with the storage volume) for a specific period of time; 
allowing the backup operation to backup data from a node operating the database application to data storage using a snapshot backup process ([0059] allow snapshot request); 
providing a second script for unquiescing the database application after completion of the snapshot backup process by finding a process identifier of the sequence of commands to end the first script execution to release the lock to unquiesce the database application ([0282-0283] following snapshot capture and storage, un-quiescing the storage volumes); and 
defining an application template identifying a database type ([0148] bundled application template. [0137] Examples of roles include the roles used to implement multi-role applications such as CASSANDRA, HADOOP, SPARK, DRUID, SQL database, ORACLE database, MONGODB database), labels for resources of the node to be quiesced and unquiesced ([0137] orchestration layer that implements the above operations on a bundled application template).
Alluboyina does not disclose however Liang discloses:
an order of the resources for quiescence an unquiescence ([Col. 11 lines 1-27] restart layer 9 (L9) then restart layer 8…).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Alluboyina by the system of Liang to quiesce and unquiesce a multi layer container system in sequential order.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect faults in a multi-layer system. (Liang [Col. 2 lines 57-65]).
With regards to claim 20, Alluboyina further discloses:
wherein the respective resources are provided in a plurality of layers comprising an application-level top layer ([0137] orchestration layer implemented on bundled applications) and a node-level bottom layer ([0255] another orchestration layer includes providing services to Kubernetes nodes).
Alluboyina does not disclose however Liang discloses:
wherein the top layer resources are suspended before and restarted after the middle and bottom layer resources, and the middle layer resources are suspended before and restarted after the bottom layer resources ([Col. 11 lines 1-27] restart layer 9 (L9) then restart layer 8…).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Alluboyina by the system of Liang to quiesce and unquiesce a multi layer container system in sequential order.
	One of ordinary skill in the art would have been motivated to make this modification in order to detect faults in a multi-layer system. (Liang [Col. 2 lines 57-65]).
Claims 7-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alluboyina (US Pub # 20210103499) in view of Asveren (U.S Pub # 20210328858).
With regards to claim 7, Alluboyina does not disclose however Asveren discloses:
wherein the network comprises a Kubernetes cluster having a controller, an application program interface (API) server, and a data migration process ([0051] The Kubernetes system includes a cluster including a set of worker nodes. Includes a controller, an API server over which master node/control plane that communicate and/or exchange data and information), and further comprising a first node having a first set of primary and secondary pods, and a second node having a second set of primary and secondary pods ([0052, 0057] worker node 1 and worker node 2 including a plurality of pods).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Alluboyina by the system of Asveren to utilize an application template with hooks among applications stored on a Kubernetes cluster system.
	One of ordinary skill in the art would have been motivated to make this modification in order to run on a cluster set of nodes or machines that run containerized applications managed by Kubernetes (Asveren [0003]).
With regards to claim 8, Alluboyina further discloses:
wherein the prehook comprises quiescing during application execution, and the posthook comprises unquiescing after application execution ([0283] quiescing and restarting may be accomplished by hooks that defines actions performed prior to, during, and/or after performing that action for that object)
Alluboyina does not disclose however Asveren discloses:
the selected pods ([0051] pods).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Alluboyina by the system of Asveren to utilize an application template with hooks among applications stored on pods of a Kubernetes cluster system.
	One of ordinary skill in the art would have been motivated to make this modification in order to run on a cluster set of nodes or machines that run containerized applications managed by Kubernetes (Asveren [0003]).
With regards to claim 11, Alluboyina does not disclose however Asveren discloses:
wherein the network comprises a Kubernetes cluster having a controller, an application program interface (API) server, and a data migration process ([0051] The Kubernetes system includes a cluster including a set of worker nodes. Includes a controller, an API server over which master node/control plane that communicate and/or exchange data and information), and further comprising a first node having a first set of primary and secondary pods, and a second node having a second set of primary and secondary pods ([0052, 0057] worker node 1 and worker node 2 including a plurality of pods).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Alluboyina by the system of Asveren to utilize an application template with hooks among applications stored on a Kubernetes cluster system.
	One of ordinary skill in the art would have been motivated to make this modification in order to run on a cluster set of nodes or machines that run containerized applications managed by Kubernetes (Asveren [0003]).
With regards to claim 12, Alluboyina further discloses:
wherein the prehook comprises quiescing during application execution, and the posthook comprises unquiescing after application execution ([0283] quiescing and restarting may be accomplished by hooks that defines actions performed prior to, during, and/or after performing that action for that object)
Alluboyina does not disclose however Asveren discloses:
the selected pods ([0051] pods).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Alluboyina by the system of Asveren to utilize an application template with hooks among applications stored on pods of a Kubernetes cluster system.
	One of ordinary skill in the art would have been motivated to make this modification in order to run on a cluster set of nodes or machines that run containerized applications managed by Kubernetes (Asveren [0003]).
With regards to claim 13, Alluboyina further discloses:
wherein the database is one of a MySQL database or a MongoDB database ([0137] MongoDB database).
 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alluboyina (US Pub # 20210103499) in view of Liang (U.S Pat # 11226857) and in further view of Raja (U.S Pub # 20180314749). 
	With regards to claim 17, Alluboyina does not disclose however Raja discloses:
wherein the period of time is specified in a snapshot timeout parameter defined in the application template ([0043] timeout period).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Alluboyina and Liang by the system of Raja to define a snapshot timeout system on an application template.
	One of ordinary skill in the art would have been motivated to make this modification in order to support snapshot creation on a distributed data grid (Raja [0004]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alluboyina (US Pub # 20210103499) in view of Liang (U.S Pat # 11226857) and in further view of Asveren (U.S Pub # 20210328858).
With regards to claim 18, Alluboyina does not disclose however Asveren discloses:
wherein the network comprises a Kubernetes cluster having a controller, an application program interface (API) server, and a data migration process ([0051] The Kubernetes system includes a cluster including a set of worker nodes. Includes a controller, an API server over which master node/control plane that communicate and/or exchange data and information), and further comprising a first node having a first set of primary and secondary pods, and a second node having a second set of primary and secondary pods ([0052, 0057] worker node 1 and worker node 2 including a plurality of pods).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Alluboyina and Liang by the system of Asveren to utilize an application template with hooks among applications stored on a Kubernetes cluster system.
	One of ordinary skill in the art would have been motivated to make this modification in order to run on a cluster set of nodes or machines that run containerized applications managed by Kubernetes (Asveren [0003]).
	With regards to claim 19, Alluboyina further discloses:
wherein the database is one of a MySQL database or a MongoDB database wherein the application comprises a database application ([0137] database).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./           Examiner, Art Unit 2166                                                                                                                                                                                             
/MARK D FEATHERSTONE/           Supervisory Patent Examiner, Art Unit 2166